UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6399


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JERMAINE DONNELL BANKS,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:07-cr-00157-1; 1:10-cv-00276)


Submitted:   July 18, 2013                 Decided:   July 23, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jermaine Donnell Banks, Appellant Pro Se. Gary L. Call, Steven
Loew, Assistant United States Attorneys, Charleston, West
Virginia; Miller A. Bushong, III, OFFICE OF THE UNITED STATES
ATTORNEY, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jermaine Donnell Banks seeks to appeal the denial of

relief on his 28 U.S.C.A. § 2255 (West Supp. 2013) motion.                              The

district court referred this case to a magistrate judge pursuant

to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2013).                                 The

magistrate judge recommended that relief be denied and advised

Banks    that     the   failure     to    file     timely      objections     to    this

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The     timely       filing     of     specific      objections        to     a

magistrate      judge’s     recommendation          is   necessary      to     preserve

appellate review of the substance of that recommendation when

the     parties     have     been        warned     of    the     consequences          of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                           Banks

has waived appellate review by failing to file objections after

receiving proper notice.            Accordingly, we deny a certificate of

appealability and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions       are   adequately        presented     in   the    materials

before   this     court    and   argument        would   not    aid   the    decisional

process.



                                                                              DISMISSED

                                            2